Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/0222 has been entered.
 
Status of Claims
Claims 1-21 are pending.  Claims 1-11 and 18-21 are presented for this examination.  Claims 12-17 are withdrawn.   Claims 1, 18-20 are amended.  Claim 21 is newly added.
Status of Previous Rejections
103 rejection over Kondo are withdrawn from previous office action of 08/01/2022 in view of amendment of claim 1.
A new ground of rejections is made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is noted instant claim 1 is amended to require W >=0.01%.  Applicant alleged such amendment is supported by paragraphs [0099][0094] and Tables 1.   It should be noted paragraph [0099] merely discloses broad ranges of W<=0.05%.    (see paragraph [0099] last line) Since amended W>=0.01% is wider than instant application disclosed W<=0.05% such that W>=0.01%  could encompass W >=0.05%, instant amended W is considered new matter.   
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kondo (US 2017/0219131 from IDS 09/30/2020) in view of Yuga (US 20170275715).
As for claims 1-10 and 18-20,  Kondo discloses a low alloy oil well steel pipe having broad ranges steel material compositions all overlapping instant claimed elemental composition ranges as illustrated in Table 1 below except W.
Table 1
Element
Applicant
(weight %)
Kondo et al.
(weight %)
Broad range
Overlap
(weight %)
C
0.32-0.46
0.35-0.65
0.35-0.46
Si
0.1-0.45
0.05-0.5
0.1-0.45
Mn
0.1-0.5
0.1-1
0.1-0.5
Cr
0.3-1.25
0.4-1.5
0.4-1.25
            Mo
1.1-2.1
0.5-2
1.1-2
V
0.1-0.3
0.05-0.25
0.1-0.25
            Nb
0.01-0.1
0.01-0.04
0.01-0.04
Cu
<=0.4
<=0.03
<=0.03
W
<=0.4
0
0
YS (Claim 2)
>=862
>=827
>=862
C (Claim 3)
0.34-0.44
0.35-0.65
0.35-0.44
Mn (Claim 4)
0.2-0.4
0.1-1
0.2-0.4
Cr (Claim 5)
0.3-1.2
0.4-1.5
0.4-1.2
Mo (Claim 6)
1.1-1.6
0.5-2
1.1-1.6
V (Claim 7)
0.11-0.25
0.05-0.25
0.11-0.25
Nb (Claim 8)
0.01-0.05
0.01-0.04
0.01-0.04
Cu (Claim 9)
<0.4
<=0.03
<=0.03
Tempered martensite
(Claim 10)
>=90
>=98
>=98
W (Claim 18)
0.01-0.05
0
0
Cu (Claim 19)
0.001-0.1
<=0.03
0.001-0.03
C (Claim 20)
0.34-0.44
0.35-0.65
0.35-0.44
Si (Claim 20)
0.29-0.32
0.05-0.5
0.29-0.32
Mn (Claim 20)
0.3-0.31
0.1-1
0.3-0.31
Cr (Claim 20
0.31-1
0.4-1.5
0.4-1
Mo (Claim 20)
1.25-1.51
0.5-2
1.25-1.51
V (Claim 20)
0.14-0.21
0.05-0.25
0.14-0.21
Nb (Claim 20)
0.03-0.04
0.01-0.04
0.03-0.04
W (Claim 20)
0.01-0.04
0
0


In addition, Kondo’s Inventive Steel B (Tables 1A and 1B of paragraph [0121]) discloses compositions all within or close to instant claim 1 required compositions ranges as illustrated in Table 2 below.

Table 2
Element
Applicant
(weight %)
Kondo et al.
(weight %)
Inventive Steel B (Tables 1A)
Test No 7 (Table 3) using Inventive Steel B
Within
(weight %)
C
0.32-0.46
0.5
0.5 is close to 0.46
Si
0.1-0.45
0.26
0.26
Mn
0.1-0.5
0.43
0.43
Cr
0.3-1.25
0.51
0.51
            Mo
1.1-2.1
1.57
1.57
V
0.1-0.3
0.09
0.09 is close to 0.1
            Nb
0.01-0.1
0.033
0.033
Cu
<=0.4
0.03
0.03
W
<=0.4
0
0
YS (Claim 2)
>=862
896
896
C (Claim 3)
0.34-0.44
0.5
0.5 is close to 0.44
Mn (Claim 4)
0.2-0.4
0.43
0.43 is close to 0.4
Cr (Claim 5)
0.3-1.2
0.51
0.51
Mo (Claim 6)
1.1-1.6
1.57
1.57
V (Claim 7)
0.11-0.25
0.09
0.09 is close to 0.11
Nb (Claim 8)
0.01-0.05
0.033
0.033
Cu (Claim 9)
<0.4
0.03
0.03
Tempered martensite
(Claim 10)
>=90
>=98
>=98
W (Claim 18)
<=0.05
0
0
Cu (Claim 19)
<=0.1
0.03
0.03


Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding instant claim 1 required formula (1), it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688. In the instant case, using C, Si, Mn, Cr, Mo, V, Nb and Cu of Inventive Example B in Table 2 above, instant claimed α is calculated to be 73.105 and instant claimed β is calculated to be 95.504.   Using α as 67.585 and β as 106.424,  β +1.5*α-165 = 40.1615.   Hence, instant claimed formula is met.
Regarding amended W range as required by instant claims 1, 18 and 20, Yuga discloses a similar low alloy seamless steel piping with overlapping compositions as Kondo.  Yuga’s steel has volume fraction of tempered martensite >95% or more. (abstract)   Yuga expressly discloses W is an element which forms carbide and contributes to the increase in strength of steel and to the enhancement of SSC resistance by the range of 0.03-2%.  (paragraph [0066])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply W range of Yuga, to the low alloy steel of Kondo for the increase in strength of steel and to the enhancement of SSC resistance.
As for claim 11, since the low-alloy steel is used to make oil well steel pipe, it supports instant claimed tubular product made from the low alloy steel.
As for newly added claim 21, Yuga discloses Co 0.05% or less is permissible. (paragraph [0069])  Hence, Co<=0.05 overlaps instant claimed 0.001-0.1%.
Response to Argument
In response to applicant’s argument filed on 09/26/2022 that Kondo does not disclose amended W or/and Co amounts, argument is moot since 103 rejection over Kondo alone is withdrawn.
In response to argument that instant application shows the criticality of claimed ranges and the claimed formula by showing closest prior art Kondo’s steel B falling the same category as instant application Steel L, M, O and P, argument is not persuasive because of the following reasons:
First, Steel L, M, O and P each has substantially different material compositions as Kondo’s steel B.  Hence, it is not reasonable to use Steel L, M, O and P as comparative examples since Steels L, M, O and P are not closest prior art.
Second, applicant’s assertion that Kondo’s own teaching confirms that Steel B shows inferior results compared with Steels A-E in the instant application are completely lack support.   In fact, Kondo expressly discloses Test Nos 5-7 using Steel B all having an excellent SSC resistance. (paragraph[0146] and Table 3)  In other words, where is the direct evidence in Kondo demonstrating that Test Nos 5-7 using Steel B with YS 852-896 MPa has inferior SSC resistance?   
Third, Kondo’s Test Nos 6-7 using Steel B having YS 877 and 896 MPa respectively  satisfy instant claim 2 required YS >=862 MPa.   Hence, it is not readily apparent as to how Kondo’s Test Nos 6-7 not having superior SSC resistance.
Lastly, if claimed weight ranges are critical, applicant is required to submit criticality of weight ranges.  In the instant case, applicant has not demonstrated criticality of weight ranges at all by submitting two comparative examples with one above and close to the upper limit and another one below and close to the lower limit.
Hence, in view of above reasons, 103 rejections are maintained absence criticality of weight ranges and formula ranges of instant claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733